NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



WILLIAM JOSEPH JOHNSON,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-1758
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pinellas
County; Paul A. Levine, Judge.

Howard L. Dimmig, II, Public Defender, and
Carol J. Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, SALARIO, and BADALAMENTI, JJ., Concur.